Citation Nr: 0835894	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-18 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for sleep apnea, to include 
as secondary to the service-connected inferior wall 
myocardial infarction.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran had verified active military service between 
January 1977 and January 1985.  It also appears he had a 
prior period of service from July 1965 to January 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, that denied the veteran's claim of 
entitlement to service connection for sleep apnea.  

The Board notes that the claim was readjudicated on a new and 
material basis in December 2005; however, the issue is 
properly characterized as it appears on the cover page of the 
instant decision as the veteran submitted additional evidence 
prior to the expiration of the appeal period from the March 
2005 rating decision.  As such, the evidence was considered 
as having been filed in connection with the claim which was 
pending in March 2005.  38 C.F.R. § 3.156(b).

In September 2007, the veteran and his wife appeared and 
offered testimony in support of his claim before the 
undersigned.  The veteran's and his wife's testimony on that 
occasion has been transcribed and associated with his claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

A remand is necessary in order to afford the veteran a VA 
examination in connection with the claim on appeal.  
38 U.S.C.A. § 5103A(d).  In this regard, service treatment 
records reflect that in December 1975 the veteran was treated 
for complaints of tiredness and feeling "run-down."  
Service examinations dated in January 1975, January 1977, 
November 1979, and December 1984 were negative for sleep 
apnea.  

Post-service medical records show treatment for sleep apnea 
beginning in January and February 1994.  These records 
indicate that the veteran had symptoms suggestive of 
obstructive sleep apnea, which included heavy snoring, 
witnessed apneic spells, significant daytime hypersomnolence, 
and significant pharyngeal encroachment on examination.  In 
March 1994, severe obstructive sleep apnea was confirmed by 
overnight studies, including continuous positive airway 
pressure testing (CPAP).

While the veteran was afforded a VA examination in March 
2005, the examiner simply opined that sleep apnea was not 
caused by or the result of arteriosclerotic heart disease.  
The examination report does not contain any opinion regarding 
whether the veteran's sleep apnea was incurred in service or 
was otherwise etiologically related to his period of service.

During his September 2007 Board hearing, the veteran and his 
wife testified that during his period of service the veteran 
would wake up in the middle of the night after he stopped 
breathing, had ongoing excessive snoring, and suffered from 
daytime fatigue, but that he was never diagnosed as having a 
sleeping disorder.  The veteran and his wife are competent to 
identify such symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Therefore, as the record indicates that the veteran's current 
sleep apnea may be associated with symptomatology observed, 
and medical treatment received, during his period of service, 
the instant matter must be remanded for a VA examination and 
opinion regarding whether the veteran's current sleep apnea 
disability was incurred in service or is otherwise 
etiologically related to his period of service.  See 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The Board is always free to supplement the record by seeking 
an advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
an examination by a VA examiner with 
the appropriate expertise in order to 
determine the nature and etiology of 
any current sleep apnea disorder.  The 
claims folder and a copy of this Remand 
must be provided to the examiner for 
review.  The examiner should note in 
the examination report that he or she 
has reviewed the claims folder.  Based 
on examination findings and a review of 
the claims folder, the examiner should 
specifically express an opinion as to 
(1) whether the veteran has a current 
sleep apnea disorder, and (2) whether 
it is at least as likely as not 
(whether there is a 50 percent chance 
or more) that any such disorder was 
incurred or permanently aggravated 
during the veteran's period of service, 
or is otherwise etiologically related 
to the veteran's period of service on 
any basis.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be set forth.  The report of the 
examination should be associated with 
the claims folder.

2.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


